DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US 2010/0117833) in view of Allenstein (US 2016/0212858).
Regarding claim 12, Kai discloses a method of manufacturing a contactlessly readable tag including a metal pattern layer 20, 200, a conductive layer 30, 300, and an intermediate layer 1, 100, that has a relative permittivity of 0 or more and 2.5 or less and that is provided between the metal pattern layer and the conductive layer (paragraphs 125, 126, figures 13, 17), the method comprising: printing in which the metal pattern layer is formed by a printing device. Kai does not disclose printing in which the metal pattern layer is formed by inkjet printing, by screen printing, by thermal printing, by flexographic printing, or with a dispenser. Allenstein teaches the use of printing in which a metal pattern layer is formed by inkjet printing, by screen printing, 
Regarding claim 13, Kai (modified by Allenstein) discloses all the claimed subject matter as set forth above in the rejection of claim 12, but does not disclose punching in which a part of the metal pattern layer is formed by punching metal foil or by etching metal foil, wherein, in the printing, a part of the metal pattern layer that is not formed in the punching or in the etching is formed by inkjet printing, by screen printing, by thermal printing, by flexographic printing, or with the dispenser. Allenstein further disclose punching in which a part of a metal pattern layer is formed by punching metal foil or by etching metal foil (p. 3, 35), wherein, in the printing, a part of the metal pattern layer that is not formed in the punching or in the etching is formed by inkjet printing, by screen printing, by thermal printing, by flexographic printing, or with a dispenser (p. 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include punching in which a part of the metal pattern layer is formed by punching metal foil or by etching metal foil, wherein, in the printing, a part of the metal pattern layer that is not formed in the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Takeda (US 2009/0045964).
Regarding claim 14, Kai discloses a method of manufacturing a contactlessly readable tag including a metal pattern layer 20, 200, a conductive layer 30, 300, and an intermediate layer 1, 100, that has a relative permittivity of 0 or more and 2.5 or less and that is provided between the metal pattern layer and the conductive layer (p. 125, 126, figures 13, 17), the method comprising: folding the metal pattern layer (p. 8). Kai does not disclose  valley-folding in which the metal pattern layer is arranged on each of both surfaces by folding the tag with the conductive layer side being inside. Takeda teaches the use of valley-folding in which a pattern layer is arranged on each of both surfaces by folding a tag with a conductive layer side being inside (p. 47, 50, 104, figures 9, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include valley-folding in which the metal pattern layer is arranged on each of both surfaces by folding the tag with the conductive layer side being inside to the method of Kai as taught by Takeda for the purpose of effectively manufacturing a contactlessly readable tag.

Allowable Subject Matter
Claims 1-11, 15, and 16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art cited fails to disclose a contactlessly readable tag comprising at least one intermediate layer that has a relative permittivity of 0 or more and 2.5 or less and that is provided between the metal pattern layer and the conductive layer, wherein the metal pattern layer includes a metal part whose arrangement pattern corresponds to identification information, the identification information is configured to be identified based on information on an electromagnetic wave that is reflected by the contactlessly readable tag in response to irradiation of the contactlessly readable tag with an electromagnetic wave, and the metal pattern layer is provided closer to a reading surface of the contactlessly readable tag than at least one of the intermediate layer. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search. 
Claims 2-11, 15, and 16 are allowed for the same reasons because of the dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagajo, Schaffer, and Kato disclose RFID tag systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 
							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 11, 2022